Title: From George Washington to Major Jeremiah Talbot, 4 June 1780
From: Washington, George
To: Talbot, Jeremiah



Sir
Head Quarters Morris Town 4th June 1780

There is at this time a considerable convoy of provision going on to Kings ferry and there will in all probability be stores of some kind constantly on the Road—In your present position the communication about Kakeate is left too much exposed, you will therefore advance a part of your detachment up to that place, and indeed keep the whole as a kind of patrol between Paramus and Kakeate. By pursuing this method that whole flank will be secured and your party in less danger than they are when laying constantly in one place—This is become more necessary from an information I have just received from New York of the enemys having some enterprize in contemplation. and the party at Peramus supposed to be the object. You will not neglect to keep, as usual, small patrols down towards the enemy, to prevent their coming unexpectedly upon your Rear. I am.
